Citation Nr: 0005639	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  94-08 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for bilateral tinnitus.

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left foot, with loss of use of the left 
foot, currently evaluated as 40 percent disabling.

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right leg, muscle group XI, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to August 
1945.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, in August 1991 that denied an increased rating 
for the veteran's service-connected left and right leg 
disabilities, and a subsequent decision in July 1992 that 
denied service connection for bilateral hearing loss and 
tinnitus.

The Board notes that the issue of entitlement to service 
connection for right knee arthritis, as secondary to the 
veteran's service connected right leg disability, was raised 
in a brief submitted by the veteran's representative.  This 
issue is not in appellate status and is referred to the RO 
for further appropriate action.

The Board notes that the veteran is currently rated as 100 
percent disabled in combination due to the following service-
connected disabilities:  1) bilateral varicose veins, rated 
at 60 percent; 2) residuals of shell fragment wounds of the 
left buttock, rated at 10 percent; 3) residuals of shell 
fragment wound of the right buttock, 10 percent 4) residuals 
of a shell fragment wound of the chest, muscle group XXI, 
rated at 10 percent; 5) residuals of a shell fragment wound 
of the left foot, with loss of use of the left foot, rated at 
40 percent; and 6) residuals of a shell fragment wound of the 
right leg, muscle group XI, rated at 30 percent.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus, and entitlement to an increased 
rating for residuals of a shell fragment wound of the right 
leg, in the area of muscle group XI, will be addressed in the 
Remand immediately following this decision.


FINDINGS OF FACT

1.  The claims for service connection for bilateral hearing 
loss and tinnitus are accompanied by medical evidence to 
support them.

2.  The claims for service connection for bilateral hearing 
loss and tinnitus are plausible.

3.  The veteran's service-connected residuals of a shell 
fragment wound of the left foot, with loss of use of the left 
foot, are manifested by limited motion in the left foot.


CONCLUSIONS OF LAW

1.  The claim for service connection for bilateral hearing 
loss is well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for bilateral tinnitus 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's service-connected residuals of a shell 
fragment wound of the left foot, with loss of use of the left 
foot, are not more than 40 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.3, 
4.63, 4.68, Diagnostic Codes 5167, 8521, 8524, 8525.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that his hearing 
was assessed as 15/15 in the right and left ears during an 
induction examination in February 1943.  The veteran was 
treated for residuals of multiple penetration wounds in his 
right and left legs in February, March, April, June, and July 
1945.  Records dated in February 1945 stated that the veteran 
had two grafts cut from his left buttock and back in order to 
repair shell fragment wounds in his legs.  The veteran's 
entrance wounds were enlarged and debrided, and fragments 
removed.  An arthrostomy of the right knee was also 
performed.  A loss of sensation was noted in the sole of the 
left foot, as well as multiple wounds in both legs and 
severance of the left posterior tibial vein and nerve at the 
ankle.  Other records dated in March 1945 noted the following 
pertinent diagnoses:  1) multiple penetrating wounds of the 
posterior aspect of the veteran's thighs, legs, and ankles; 
2) a penetrating wound of the right knee; 3) a compound 
fracture of the right fibula; 4) retained metallic foreign 
bodies in the right thigh and buttock; and 5) moderate 
lymphedema in the left lower leg and foot.

Undated service medical records noted that the veteran was 
unable to walk long distances due to his left leg giving way 
and left ankle pain.  Other undated records stated that the 
veteran had multiple penetrating wounds of both legs and 
thighs and a compound comminuted fracture of the right 
fibula, lower third.  The veteran's fracture wounds were 
described as healed, and he had lymphedema of the left leg 
with pain on motion.  It was also noted that the muscle in 
the veteran's right calf had been shaved off by shell 
fragments, leaving a hole in his leg which was very sensitive 
to touch.  An x-ray report dated in March 1945 noted an 
incomplete longitudinal fracture of the right distal femur 
without displacement, and several small perforating fractures 
of the left distal tibia without displacement.  Records dated 
in April 1945 noted that the veteran was walking well.  A 
report from a Medical Board dated in July 1945 states that 
the veteran was discharged from service due to pain and 
swelling in his left lower leg resulting from penetration 
wounds from a mortar attack.

A letter from Morton W. Groves, M.D., dated in September 
1945, stated that the veteran had multiple scars on his left 
and right legs.  Limitation of motion in the left knee and 
ankle were noted, with definite areas of anesthesia, 
hypesthesia, hypalgia, and hyperaphia also noted in the left 
foot and leg.  

A VA examination report dated in March 1946 noted that the 
veteran was unable to flex or extend the toes of his left 
foot, or bear weight on his left leg due to marked 
sensitivity of the sole of the left foot.  Movement in the 
left ankle was described as about half that of the right and 
swelling was noted.  Marked scarring of both legs was found, 
with extensive skin grafting of the left calf.  The diagnoses 
given were of multiple scars of the left leg with loss of 
muscle group XI, impaired circulation and nerve function, and 
multiple scars right knee and leg due to shell fragment 
wounds.

A letter dated in September 1946, signed by P. J. Casterline, 
M.D., states that the veteran was found to be totally 
disabled due to leg wounds, particularly in the left leg.

A VA examination in October 1946 found that the veteran had 
severe hyperesthesia of the left calf and foot, with an 
inability to flex or extend his toes.  The diagnoses included 
severe injury to muscle group XI on the left side, with 
extensive grafting, severe hyperesthesia, lymphedema, and an 
inability to bear weight.  Multiple scars covering the left 
and right legs were also noted.

An x-ray report dated in December 1946 noted several opaque 
foreign bodies in the left and right knee areas.

A VA examination report dated in July 1947 noted that the 
veteran could hear ordinary conversation in the right and 
left ears at 20 feet.  The examiner noted that the veteran 
limped on his left leg, which was swollen and edematous from 
the knee down.  Flexion and extension showed marked 
limitation.  Ankle jerk was somewhat less on the left.  The 
diagnosis was residuals of shell fragment wounds of the left 
and right legs, with sensory impairment of the tibial nerve 
and peroneal nerve on the left.

A private medical record shows that the veteran was 
hospitalized for pain and swelling in the left leg in August 
1947.  Physical examination showed massive scars of the left 
lower extremity and posterior tibial area, with sensation and 
marked swelling medially and around the malleolus.  The right 
leg had scars anteriorly and tibially, with no swelling or 
edema.  A diagnosis of an arterio-venous aneurysm of the left 
posterior tibial artery and vein with incomplete paralysis of 
the tibial nerve was given.

A report of a private examination dated in February 1948 and 
signed by R. J. Kilhullen, M.D., noted a diagnosis of 
multiple shrapnel in the soft tissue and bone of the left 
leg, with no evidence of any active or old myelitis.  It was 
also noted that there were healed fractures of the posterior 
lip of the tibia.

A VA examination in October 1948 found weakness of the 
muscles of the left foot, with a left foot drop.  The veteran 
had slight dorsiflexion in the left foot, and a limp on the 
left foot.  There was marked hyperesthesia and hypalgia over 
the plantar surface of the left foot.  Ankle jerk was absent 
on the left side.  The diagnoses were incomplete paralysis of 
the left tibial and peroneal nerves and residuals of multiple 
shrapnel wounds in both lower extremities.

A VA x-ray report dated in April 1949 noted multiple pieces 
of shrapnel in the right knee and leg.  A VA x-ray in May 
1949 noted the same findings.  Another VA x-ray in September 
1949 noted shrapnel throughout the right knee and leg, with 
no evidence of fractures or osteomyelitis found.

VA records show that the veteran had a sequestrectomy on his 
right knee in October 1949.

A private medical report signed by B. F. Griffith, M.D., 
dated in January 1950, noted that the veteran had scars 
grossly involving muscle groups XI and XIII on the left, and 
XI, XII, XIII, and XIV on the right.  The veteran could not 
squat satisfactorily due to his left lower extremity.  It was 
also noted that the veteran had a bone deformity in the right 
foot, and walked with a left limp.  The diagnoses were 
multiple scars in both legs, fibrositis in the left knee and 
ankle, and traumatic talipes equina cavus varus on the left 
foot.  The examiner commented that locomotion without a brace 
would be as good as, but no better than, amputation at the 
left ankle with the use of a prosthesis.

A VA examination in January 1950 found that the veteran could 
hear ordinary conversation in the right and left ears at 20 
feet.  The diagnoses given were of residuals of shell 
fragment wounds and incomplete paralysis in the tibial and 
peroneal nerves of the left leg.  A x-ray examination report 
noted multiple pieces of shrapnel in the left leg and foot, 
and the right knee.

The report of an orthopedic examination conducted by Dr. 
Griffith in December 1951 listed diagnoses of multiple 
residual scars of the left thigh and ankle.  Residual scars 
were also noted in both legs and knees, with fibrositis in 
both knees and the left ankle.  Diagnoses also included 
traumatic talipes equina cavus varus in the left foot.  An x-
ray report noted shrapnel throughout both legs, knee joints, 
and ankles.  No fractures were found in either leg.

An orthopedic examination conducted by Dr. Griffith for the 
VA in February 1954 noted the same diagnoses as those listed 
in his December 1951 examination of the veteran, with the 
addition of residuals of a derangement of the right knee.  A 
neurological examination found mild atrophy of the muscles in 
the lower left leg, left leg muscle weakness, and a left foot 
drop.  Ankle jerk was absent on the left and plantar reflex 
on the left was not as active as on the right.  A diagnosis 
of incomplete paralysis in the left common peroneal and post 
tibial nerves was given.  

The report of a VA examination dated in June 1954 noted 
chronic myositis in the left knee, leg, and ankle.  The 
veteran walked with a left limp and had moderate limitation 
of motion in the left ankle and knee.  An x-ray examination 
in June 1954 found that there had been no changes in the 
appearance of the bones or shrapnel of the left leg.

VA records show that the veteran was hospitalized in June 
1961 for treatment of the shrapnel wounds in his left lower 
extremity.  Marked edema of the entire left lower extremity 
was noted.

Records show that the veteran was hospitalized at a VA 
facility from May to June 1962.  Diagnoses included paralysis 
of the left peroneal nerve due to an old injury.

VA records show that the veteran was hospitalized in June 
1967 for pain in his right knee.  Warmth and swelling were 
found in the right knee, and the veteran was unable to extend 
the right knee.  X-ray examination noted metallic foreign 
bodies in both knees.

The veteran received VA orthopedic treatment between May and 
September 1979.

A VA neurological examination in January 1980 noted a 
diagnosis of status post shrapnel injury with peroneal and 
posterior tibial nerve involvement.

A VA neurological examination in January 1980 found that knee 
and ankle jerks were absent on both sides.  There was 
decreased sensation in the left lower leg.  The diagnosis 
given was of status post shrapnel injury, with peroneal and 
posterior tibial nerve involvement.  An Orthopedic 
examination in January 1980 noted diagnoses of residuals of 
multiple shrapnel wounds to both legs, peripheral nerve 
damage to the left leg, and multiple scars of both legs.  
Degenerative arthritis or possibly gouty arthritis was also 
noted with respect to the right knee.  

A VA examination in June 1988 noted extensive shrapnel wounds 
in both lower legs, worse on the left.  There was a 
significant loss of motion in the left ankle and large 
calluses on the left foot.  X-rays revealed mild degenerative 
changes in both knees.

The veteran received VA treatment for problems associated 
with his leg injuries throughout 1990 and 1991.  

A VA examination in April 1991 found the veteran's ears to be 
normal, with no hearing loss noted.  It was noted that the 
veteran walked with the use of braces and crutches, and had 
an ulcer on his left leg.  Paralysis was found in the left 
foot and toes, as well as in the left tibial and peroneal 
nerves.  Weakness was found in the right knee and leg, and 
toes on the right foot.  The examiner further noted atrophy 
of the tissue of the left lower leg.  

VA testing in May 1991 of pulse volumes in the veteran's left 
leg found no significant stenosis of the major arteries of 
the lower extremities.  The impression given was of severe 
chronic venous insufficiency, more pronounced on the left.

A VA examination in June 1991 noted nonuse atrophy of the 
musculature of the right thigh and calf.  The examiner did 
not find any instability in the right knee, and commented 
that any giving way in the right knee was due to muscle 
atrophy.  Marked limitation of motion in the veteran's left 
toes and ankle was also noted.

During a hearing held at the RO in January 1992, the veteran 
testified that he had pain and numbness in both legs.  The 
veteran also stated that he had problems with circulation in 
both legs, and that he had been wearing a brace on both legs 
for several years.  According to the veteran, he had also had 
ulcers on his left ankle for several years.  In addition, the 
veteran stated that he had problems with the functional 
ability of his knees.

The report of a VA examination dated in August 1992 noted 
that the veteran had scar formation on both thighs and legs 
along with an ulcer on his left ankle.  The veteran was found 
to have peripheral vascular disease due to multiple shrapnel 
wounds, and there was +2 edema in the left leg near the 
ankles.  Deformity of the toes on both feet was noted.  

A VA examination in April 1993 noted that the veteran had 
dorsiflexion and plantar flexion in the left and right feet 
from 0 to 5 degrees.  Ulcers were found to be present on the 
left foot in the area of scar formation resulting from the 
veteran's shrapnel wounds.  The examiner stated that there 
was a loss of muscle mass on the lower half of the left leg 
and ankle, and +2 edema.  Osteoarthritis of the right knee 
due to trauma from shell fragment wounds was also noted. 

A VA x-ray report dated in April 1993 noted an impression of 
degenerative disease in the left ankle.  No evidence of 
significant arthritic changes were found in the right ankle.  
X-ray studies of the veteran's right knee noted the presence 
of degenerative disease.

The report of a private audiological examination, dated in 
November 1993, noted the following data:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
50
N/A
80
LEFT
30
25
70
N/A
N/A

The assessment given with the examination was of severe mixed 
hearing loss in the right and left ears.  A notation dated in 
November 1993 stated that the veteran had bilateral high 
frequency hearing loss which was "noise related."  Another 
record dated in November 1993 noted tinnitus and decreased 
hearing.

A VA examination report dated in September 1995 noted that 
the veteran had a modest loss of muscle mass in the left 
calf.  There was weakness in both knees on flexion.  There 
was no swelling of the right knee, and flexion was 90 
degrees, extension 5 degrees.  The right foot showed 
dorsiflexion of 10 degrees, and plantar flexion of 40 
degrees.  Dorsiflexion in the left foot was 4-5 degrees and 
plantar flexion 5 degrees.  Trophic changes and thickness of 
the skin were found on both lower extremities, the left worse 
than the right, and a diagnosis of peripheral vascular 
disease was given.  

A VA neurology examination dated in October 1995 found power 
in the lower extremities to be fairly equal.  There was 
limitation of motion in the ankle, and in dorsiflexion and 
plantar flexion of the left foot.  The examiner stated that 
the veteran was wearing a brace on his left leg, probably due 
to the foot drop which could be related to a peroneal nerve 
injury.  There was no evidence of extensor plantar toe sign, 
and muscle stretch reflex was hypoactive bilaterally.  No 
definite findings were noted on sensory examination.  

A VA vascular examination in October 1995 noted an impression 
of severe superficial femoral disease and aorto-iliac 
stenosis, with incompetent deep veins in both legs and marked 
venostasis dermatitis.

Analysis

Service connection claim

Service connection for bilateral hearing loss and tinnitus
Service connection connotes many factors, but basically means 
that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  38 
U.S.C.A. § 1110.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well grounded claim is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claim must be accompanied by 
supportive evidence and that such evidence "must justify a 
belief by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  In order for a claim to be well grounded, there 
generally must be (1) a medical diagnosis of a current 
disability; (2) medical, or in some circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Epps v. Brown, 9 
Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

Additionally, a determination of service connection will be 
analyzed differently if the alleged injury or disease was 
incurred by a veteran with combat service.  Under 38 U.S.C.A. 
§ 1154 (b), in the case of any veteran who engaged in combat 
with the enemy, the Secretary shall accept as sufficient 
proof of service connection of any injury or disease alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service, and, to that end, 
shall resolve every reasonable doubt in favor of the veteran.  
Service connection of such an injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

The burden of a veteran who seeks benefits for an alleged 
service-connected injury or disease and who alleges that the 
injury or disease was incurred in, or aggravated by, combat 
service is lightened by 38 U.S.C.A. § 1154(b), but this 
section does not create a statutory presumption that a combat 
veteran's alleged injury or disease is service connected.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  The Court in 
Collette established the following three step analysis:  1)  
The veteran must produce satisfactory lay or other evidence, 
meaning credible evidence, which would allow a reasonable 
fact finder to conclude that the alleged injury or disease 
was incurred in the veteran's combat service; 2)  If the 
proffered evidence is consistent with the circumstances, 
conditions, or hardships of such service, then a factual 
presumption arises that the alleged injury or disease is 
service connected; and 3)  Once a presumption of service 
connection arises, it must be determined whether the 
government met its burden of rebutting the presumption of 
service connection with clear and convincing evidence to the 
contrary.  Collette, 82 F.3d at 393. 

In this case, the veteran has submitted evidence of a medical 
diagnosis of a current disability.  For the purpose of 
applying the laws administered by VA, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above frequencies are 26 decibels or 
higher; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
record of the private audiological examination conducted in 
November 1993 showed the veteran's auditory thresholds to be 
above the 40 decibel requirement at 2000 and 4000 Hertz in 
the right ear, and at 2000 Hertz in the left ear.  It was 
also noted that the veteran had tinnitus.  This evidence 
shows that the veteran has a disability due to impaired 
hearing under 38 C.F.R. § 3.385. 

The veteran has stated that he was exposed to loud noises 
during combat service, including an exploding shell that 
landed in close proximity to where he was standing, and that 
this had an effect on his hearing.  This is satisfactory lay 
evidence which would allow a reasonable fact finder to 
conclude that the alleged injury or disease was incurred in 
the veteran's combat service, and the Board finds that the 
veteran's contention regarding his hearing loss and tinnitus 
are consistent with the circumstances, conditions, or 
hardships of his service.  The veteran has therefore met the 
second element of a well-grounded claim under the Caluza 
test; that is, whether an injury or disease was present in 
service.  

The veteran has also submitted medical evidence of a nexus 
between in-service acoustic trauma and his current hearing 
loss with tinnitus.  The November 1993 audiological 
examination included a notation that the veteran's bilateral 
hearing loss was noise related.  While the November 1993 
examination does not specify the circumstances of the 
acoustic trauma to which it is referring, the record does not 
indicate that the veteran has been exposed to any noise 
trauma other than the explosion that injured him during 
service.  Based on the November 1993 examination finding of 
noise related bilateral hearing loss, and the fact that the 
in-service explosion is the only acoustic trauma reflected in 
the record, the Board finds that the veteran has submitted 
the medical nexus evidence necessary for a well grounded 
claim.  See Hodges v. West, No. 98-1275 (U.S. Vet. App. Jan. 
12, 2000).  The veteran's claim for bilateral hearing loss 
and tinnitus is plausible and therefore well grounded.

Increased rating claim

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left foot, with loss of use of the left 
foot
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim when the 
veteran is seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board finds that the 
veteran's claim for an increased rating for the service-
connected disability involved in this case is well grounded.  
In addition, there is no indication that there are 
additional, unsecured records that would be helpful in this 
case.  Therefore, the Board has no further duty to assist the 
veteran in developing his claim.  38 U.S.C.A. § 5107.

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  In evaluating the 
severity of a particular disability, it is essential to 
consider its history.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Under Diagnostic Code 8521 for rating impairment of the 
external popliteal nerve (common peroneal), the following 
criteria apply:  When there is paralysis thereof, complete, 
with foot drop and slight droop of first phalanges of all 
toes, cannot dorsiflex the foot, extension (dorsal flexion) 
of proximal phalanges of toes lost; abduction of foot lost, 
adduction weakened; anesthesia covers entire dorsum of foot 
and toes, a 40 percent rating is assignable.  With incomplete 
paralysis, if severe, a 30 percent rating is assignable.  In 
cases where it is moderate, a 20 percent evaluation is 
warranted, and when mild, 10 percent is assignable under 
Diagnostic Code 8521.  The same is true for neuritis and 
neuralgia thereof under Diagnostic Codes 8621 and 8721.

The evidence concerning the veteran's left foot disability 
indicates that in the alternative he might be rated under 
Diagnostic Codes 8524 and 8525.  An evaluation of 40 percent 
is warranted for complete paralysis of the internal popliteal 
nerve (tibial), with plantar flexion lost, frank adduction of 
the foot impossible, flexion and separation of the toes 
abolished; no muscle in the sole can move; in lesions of the 
nerve high in popliteal fossa, and plantar flexion of the 
foot is lost.  Diagnostic Code 8524.  For complete paralysis 
of the posterior tibial nerve, with paralysis of all muscles 
of the sole of the foot, frequently with painful paralysis of 
a causalgic nature, loss of flexion in the toes, adduction 
weakened, and plantar flexion impaired, a 30 percent rating 
is warranted.  Diagnostic Code 8525.

Loss of use of a hand or a foot will be held to exist when no 
effective function remains, other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with the use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand or foot.  
Complete paralysis of the external popliteal nerve (common 
peroneal) and consequent, footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. § 4.63.  Moreover, it is noted 
that under 38 C.F.R. § 4.14, rating the same disability under 
various diagnoses is precluded.  Further, the combined 
ratings for disabilities of an extremity shall not exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  For example, the combined 
evaluations for disabilities below the knee shall not exceed 
the 40 percent evaluation, Diagnostic Code 5165.  38 C.F.R. § 
4.68.

Full range of ankle dorsiflexion is from zero to 20 degrees 
and full range of ankle plantar flexion is from zero to 45 
degrees.  38 C.F.R. § 4.71, plate II.  The schedular 
evaluation for the loss of use of a foot is 40 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5167.  Limitation of motion 
of an ankle which is moderate warrants a 10 percent 
evaluation and which is marked warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
Pursuant to Diagnostic Code 5284, a 30 percent evaluation is 
assigned for a foot injury which is productive of severe 
impairment.  Diagnostic Code 5284 contains a note that with 
actual loss of use of the foot, rate at 40 percent.  Loss of 
use of a foot warrants a 40 percent evaluation under 
Diagnostic Code 5167.

The words "slight," "moderate," and "severe" are not defined 
in the schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.

A clear preponderance of the evidence on file is against an 
evaluation in excess of the presently assigned 40 percent for 
the veteran's service-connected residuals of a shell fragment 
wound of the left foot.  The veteran is at present in receipt 
of essentially the highest schedular evaluation available for 
residuals of his foot injury, in accordance with applicable 
schedular criteria.  The most current medical evidence of 
record shows that the veteran had 4-5 degrees of dorsiflexion 
in the left foot.  Although this evidence indicates that the 
veteran may not have complete paralysis and foot drop 
necessary for a 40 percent rating under Code 8521, the 
veteran currently has a 40 percent rating for loss of use of 
his left foot under Code 5167.  

The record contains evidence of several disabilities which 
may indicate that the veteran's left foot has no effective 
function other than that which would be equally well served 
by an amputation stump at the site of election below the 
knee.  38 C.F.R. § 4.63.  Nevertheless, the combined or 
individual rating for the veteran's disability of the foot 
may not exceed the rating for the amputation at the elective 
level, were amputation to be performed.  38 C.F.R. § 4.68.  
Accordingly, because no higher rating is available under any 
pertinent diagnostic code, an evaluation in excess of 40 
percent for the veteran's left foot disability is not 
warranted.


ORDER

The claim for service connection for bilateral hearing loss 
is well grounded.

The claim for service connection for bilateral tinnitus is 
well grounded.

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left foot, with loss of use of the left 
foot, is denied.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The veteran has submitted a well grounded claim for service 
connection for bilateral hearing loss and tinnitus.  An 
examination is needed in order to determine whether the 
veteran current hearing loss disability with tinnitus is 
related to service.  

The Board notes that the medical evidence of record indicates 
that the veteran has some weakness in his right foot.  VA 
examination records dated in April 1991 and October 1995 
noted weakness and limitation of movement in the veteran's 
right foot.  Another examination is needed in order to assess 
whether the veteran has loss of use of the right foot as a 
result of his service-connected shell fragment wounds.  
Therefore, this case is REMANDED for the following additional 
actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to 
bilateral hearing loss and tinnitus, as 
well as his service connected residuals 
of shell fragment wounds in the right 
leg, since September 1999.  After 
securing any necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.

2.  The RO should then schedule the 
veteran for a VA audiological examination 
in order to ascertain the nature and 
severity of his defective hearing and 
tinnitus.  All appropriate special 
studies should be accomplished.  The 
claims folder must be made available to, 
and be reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should specifically be requested 
to render an opinion as to whether any 
current hearing loss and tinnitus found 
may clearly be attributed to factors 
other than noise exposure while in 
service.

3.  Arrangements should also be made to 
have the veteran undergo a special 
orthopedic examination in order to 
ascertain the nature and severity of the 
veteran's disability due to his right leg 
shell fragment wounds.  The claims folder 
must be made available to, and be 
reviewed by, the examiner in conjunction 
with the examination.  All indicated 
special tests and studies should be 
conducted, to include range of motion 
studies expressed in degrees and in 
relation to normal range of motion.  The 
examiner should be asked to determine 
whether the veteran has loss of use of 
the right foot as a result of  his right 
leg shell fragment wounds.  The 
examiner's opinion should be clearly set 
forth in the examination report.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims with consideration being 
given to 38 U.S.C.A. § 1154(b) as 
interpreted by the Court in the Collette 
case.  If action taken is adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case 
concerning all additional evidence added 
to the record and they should be given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 



